Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.        

          Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Throughout applicant’s claims applicant writes…a first mounting target…, …a second mounting target … .  Also applicant recites…a first mounting target holder…, …a second mounting target holder…. In other claims applicant writes…a first target work area…., …a second mounting target work area… .Does the language … first mounting target”   and “second mounting target” mean a circuit board?  Does applicant mean that a “first mounting target: and a “second mounting target” mean a circuit board having components thereon? What is a target? What is a “mounting target holder? In Claim 3 and perhaps in other claims applicant writes “a mounting target working device” and “target work area”. This language is also not understood?  The common meaning of the term target is for example
Shooting target, used in marksmanship training and various shooting sports 
Bullseye (target), the goal one for which one aims in many of these sports
Aiming point, in field artillery, fixed at a specific target
Color chart (or reference card), the reference target used in digital imaging for accurate color reproduction
  Applicant is providing a meaning to the term “ target” which appears to have an uncommon meaning.  Applicant has the right to do this.  However applicant also has a duty to carefully define what that non-conventional use of the language means or is intended to mean.  Therefore applicant is requested to carefully define what applicant intends by using this language and to provide concrete examples of what language is supposed to mean. In Claim 7 applicant writes that a “transfer unit” includes a “first transfer portion… and a  …second transfer portion…?  What does applicant mean by this language in Claim 7?  Can a  “ transfer portion” be a substrate pick-up apparatus? What is  the definition of a “portion” as applied to Claim7? In Claim 10 applicant write that there is a …mounting target fixing unit… which apparently in included in the …first mounting target holder. Just as in all previous claims Claim 10 is held not to particularly pint out nor distinctly claim an invention because inter alia  mounting target fixing unit” as well as the recited “mounting target holder’ is not understood and not well-defined. What is a “mounting target?  Can a mounting target be a circuit board? Can a mounting target be a circuit board without circuitry?  Can a mounting target be something totally different than these items? In Claim 11 because the  …the second transfer portion…, …first transfer portion… as well as “mounting target working device” m “second mounting target” cannot be understood this claim is further held to be unclear, vague and indefinite. As further applied to Claim 12 what does applicant mean by using the language …the conveyance path?  Applicant is also requested to distinguish between “ a first mounting target” and a ”second mounting target”/  Aren’t these targets the same? 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, assuming that the claims are not unclear, vague or indefinite are furhter rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (Japan Pat. Doc.5779342 B2); (of record) hereinafter Maeda et al.
 Maeda et al teach a mounting machine and a holding jig for mounting electronic components on a substrate. A second section (182) of a solid substrate holding jig (160) is lifted relative to a first section (180) and a solid substrate support (186) is lifted from pallet (184) to support solid substrate (140). Drive (334) is used to turn pallet (184). Suction nozzle which is horizontally and vertically movable mounts the electric plate-shaped mounted body like the circuit board (44)… (Cf. para 0033) and thereafter acting on the three-dimensional substrate/board (140) (Cf. para 0034).  That is the second mounting target work area which is three-dimensional whereas the first mounting target work area is two-dimensional.  Moreover the first mounting work area and the second mounting target work are disposed at different positions (Cf. para 0033, 0036-0041 & Figs.7-10) and therefore the limitation recited in said Claim 2 just as the limitations recited in said Claim 2 are held to have been obvious in view of Maeda et al. As applied to Claim 4 inasmuch as Maeda et al teach providing a conveyance unit (40, 42) the limitation recited in said Claim 4 is held 
/CARL J ARBES/           Primary Examiner, Art Unit 3729